Citation Nr: 1547487	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to April 1942 and from August 1945 to June 1946.  He died in December 2000; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was scheduled to appear at a Board hearing in October 2015; she failed to appear.  Accordingly, her hearing request is deemed withdrawn.

Regardless of the determination reached by the RO in August 2012 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any future development or adjudication of the appellant's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant filed a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in February 2003.  The appellant did not subsequently file a timely substantive appeal and no new and material evidence was received during the one-year period following mailing of notice of the rating decision; thus, the June 2002 decision is final.

2.  Some of the evidence received since the June 2002 denial and the February  2003 statement of the case is new and relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for the cause of the Veteran's death was initially denied in a June 2002 rating decision.  She filed a timely NOD, and a statement of the case was issued in February 2003, with notice mailed in March 2003.  However, the appellant did not subsequently file a timely substantive appeal, nor did she submit relevant evidence prior to expiration of the appeal period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2002 rating decision became final.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the prior final denial included service treatment records, post-service treatment records, statements from private care providers, VA examinations, and lay statements.  Service connection was denied because there was no competent evidence showing that the Veteran's death was caused by his service-connected pulmonary tuberculosis.

Evidence added to the record since that final denial consists of lay statements, an additional statement from the private physician who completed the Veteran's death certificate, and an additional VA medical opinion.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as   it relates to an unestablished fact necessary to substantiate the appellant's claim; namely, whether the Veteran's service-connected pulmonary tuberculosis caused or contributed substantially or materially to his death.  Accordingly, the claim for service connection for the cause of the Veteran's death is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the underlying claim for service connection for the cause of the Veteran's death.

The Veteran's December 2002 death certificate lists cardiorespiratory arrest as the immediate cause of death, with respiratory failure and pulmonary tuberculosis listed as antecedent and underlying causes, respectively.  In December 2012, the private physician who issued the death certificate submitted a statement, in response to VA inquiry, explaining that his finding that the Veteran's pulmonary tuberculosis was an underlying factor in his death was based on the in-service diagnosis of that condition, which characterized it as chronic pulmonary tuberculosis, reinfection type.  That physician had previously submitted statements indicating that he        had treated the Veteran for tuberculosis shortly before his death and had also administered chemotherapy in approximately 1996.  However, he stated on the death certificate that he had not attended the Veteran at the time of his passing,    the evidence of record includes a negative December 2000 acid-fast bacilli (AFB) smear, and VA's requests for private treatment records documenting the post-service treatment for tuberculosis described by that private physician and others have not been accommodated.

In August 2012, a VA physician opined that it was less likely than not that the Veteran's death from cardiorespiratory arrest was proximately due to or the result  of his pulmonary tuberculosis as stated in his death certificate.  She noted that the physician who issued the death certificate had not attended the Veteran at the time of his death, and that the Veteran had heart conditions, including cardiomegaly    and atheromatous aorta, that could have triggered myocardial infarction.  She further noted that, although the Veteran was reportedly receiving treatment for his tuberculosis prior to his death, there was no definite evidence showing that the condition became active in 1996 and 2000.  She pointed out that his tuberculosis had been deemed inactive during an August 2000 VA examination, based on a September 1999 chest x-ray, and that AFB smears conducted in June 1999 and December 2000 were negative.  However, that physician did not address whether the Veteran's pulmonary tuberculosis could have aided or lent assistance to the production of his death and, in August 2000, a VA examiner had noted that the probability of the Veteran's having a ventilatory defect as a result of his previous tuberculosis destroying his normal lung architecture was very high.

Based on the foregoing, the Board finds that an additional medical opinion is needed before the issue of entitlement to service connection for the cause of the Veteran's death can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA physician for review.  Following review of the claims file, the physician should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pulmonary tuberculosis contributed substantially or materially to cause or hasten his death from cardiorespiratory arrest.   In issuing the opinion, the physician should discuss the significance of the chest x-ray studies and AFB smears of record, as well as the opinions issued by the August 2000 and August 2012 VA examiners and the private physician who signed the Veteran's death certificate.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished  a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


